DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 7/26/2022 has been entered. Claims 1, 4-5, and 8 were amended, claims 2 and 11-24 were canceled, and claim 25 was new. Thus, claims 1, 3-10, and 25 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Korman (US 6,119,689, hereinafter Korman ‘689) in view of Wilson (US 6,317,910 B1) and Korman (US 2004/0009746 A1, hereinafter Korman ‘746).
Regarding claim 1, Korman ‘689 discloses an air purification tent (filtered air supplied to area under canopy) (abstract) comprising: 
a tent (canopy 87) (Fig. 3), at least partly made from a semipermeable flexible material (canopy made of diaphanous material such as stocking fabric which is porous to allow for air to diffuse out of the canopy) (col. 6, lines 43-49), said tent is intended to be suspended above a platform such that the material is enclosing the platform and an enclosed space is created (canopy 87 is suspended above a bed to enclose the space around the bed) (Fig. 3; col. 5, lines 59-65); 
an air purification device arranged in the tent (filter unit 91 inside the canopy 87, as well as the vertical end portion 84, and collars 88, 89) (Figs. 3-4), said device comprising an air inlet arranged outside the enclosed space (vertical end portion 84 is outside the canopy 87 and discharges airflow to the filter unit 91) (Figs. 3-4; col. 6, lines 27-34), and an air outlet arranged within the enclosed space (perforated portion 93 through which air flows out into the area enclosed by the canopy 87) (Figs. 3-4); 
wherein air from outside the tent enters the air purification device from above the tent so as to flow through the air purification device and into the enclosed space such that the enclosed space is filled with pure air (area under canopy is enclosed and full of filtered air from outside the canopy 87; air in the elbow 83 is outside of the canopy 87; air flows in from above canopy 87 by way of the elbow 83) (Figs. 3-4; col. 5, lines 59-65; col. 6, lines 6-31).
Korman ‘689 does not disclose wherein the air purification device is suspended from a ceiling such that the tent extends downward from the air purification device.
However, Wilson teaches a suspended bed canopy (Wilson; abstract) wherein the tent is suspended from a ceiling such that the tent extends downward (plate member 16 is suspended from ceiling 12 by hanging means 46 and securing means 52; panel 54 with drapes 58 or other panels form a canopy around a bed by hanging down from plate member 16) (Wilson; Figs. 1-3; col. 4, lines 53-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Korman ‘689 disks 85, 86 which hold the tent or canopy material 87 such that the tent is suspended from a ceiling such that the tent extends downward, as taught by Wilson, for the purpose of allowing the user to adjust the distance of the tent from the ceiling (Wilson; col. 4, lines 15-22), as well as for the purpose of providing an additional means for supporting the tent for increased structural stability.
With this modification, the modified Korman ‘689 device would thus teach wherein the air purification device is suspended from a ceiling such that the tent extends downward from the air purification device (Wilson hanging means 46 and securing means 52 would be attached to Korman ‘689 disks 85, 86 to suspend them from a ceiling, the disks 85, 86 supporting the filter unit 91; Korman ‘689 canopy 87 is extending downwards from filter unit 91) (Korman ‘689, Figs. 3-4; Wilson, Figs. 1-3, col. 4 lines 53-60).
Korman ‘689 does not disclose wherein an area of the tent surrounding the air purification device consists of a less permeable material than the material suspended above the platform.
However, Korman ‘746 teaches a canopy area air delivery system (Korman ‘746; Fig. 1; abstract) wherein the top area of the tent consists of a less permeable material than the material suspended above the platform (canopy top 36 can be made of non-porous material, while the side are made from porous material) (Korman ‘746; Fig. 1; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Korman ‘689 canopy 87 such that the top area of the tent consists of a less permeable material than the material suspended above the platform, as taught by Korman ‘746, for the purpose of allowing for an airy or open feeling for user comfort while ensuring the canopy has sufficient air holding and directing properties (Korman ‘746, para. [0025]). 
With this modification, the modified Korman ‘689 device would thus teach wherein an area of the tent surrounding the air purification device consists of a less permeable material than the material suspended above the platform (top of Korman ‘689 canopy 87 which surrounds the filter unit 91, vertical end portion 84, and collars 88, 89 would be non-porous as taught by Korman ‘746 while the side of the Korman ‘689 canopy 87 would be porous and permeable as taught by Korman ‘746) (Korman ‘689, Figs. 1, 3-4; Korman ‘746, Fig. 1, para. [0025]).
Regarding claim 3, the modified Korman ‘689 device teaches wherein the air purification device comprises an upper (vertical end portion 84 and collar 88) (Korman ‘689; Figs. 3-4) and a lower side (filter unit 91 and collar 89) (Korman ‘689; Figs. 3-4) and said air inlet is arranged in the upper side of the air purification device such that the air enters the inlet and flow substantially vertically downwards in the air purification device and exits the air purification device in the lower side of the device (vertical end portion 84 discharges airflow vertically downwards to the filter unit 91; air flow exits the filter unit 91) (Korman ‘689; Figs. 3-4; col. 6, lines 27-34).
Regarding claim 25, Korman ‘689 discloses an air purification tent  (filtered air supplied to area under canopy) (abstract) comprising: 3
a tent (canopy 87) (Fig. 3), at least partly made from a semipermeable flexible material (canopy made of diaphanous material such as stocking fabric which is porous to allow for air to diffuse out of the canopy) (col. 6, lines 43-49), said tent is intended to be suspended above a platform such that the material is enclosing the platform and an enclosed space is created (canopy 87 is suspended above a bed to enclose the space around the bed) (Fig. 3; col. 5, lines 59-65); 
an air purification device arranged in the tent (filter unit 91 inside the canopy 87, as well as the vertical end portion 84, and collars 88, 89) (Figs. 3-4), said device comprising an air inlet arranged outside the enclosed space (vertical end portion 84 is outside the canopy 87 and discharges airflow to the filter unit 91) (Figs. 3-4; col. 6, lines 27-34), and an air outlet arranged within the enclosed space (perforated portion 93 through which air flows out into the area enclosed by the canopy 87) (Figs. 3-4); 
wherein air from outside the tent is flowing through the air purification device and into the enclosed space such that the enclosed space is filled with pure air (area under canopy is enclosed and full of filtered air from outside the canopy 87; air in the elbow 83 is outside of the canopy 87; outside air flows in to the filter unit 91 by way of the elbow 83) (Figs. 3-4; col. 5, lines 59-65; col. 6, lines 6-31). 
Korman ‘689 does not disclose wherein the air purification device is suspended from a ceiling such that the tent extends downward from the air purification device.
However, Wilson teaches a suspended bed canopy (Wilson; abstract) wherein the tent is suspended from a ceiling such that the tent extends downward (plate member 16 is suspended from ceiling 12 by hanging means 46 and securing means 52; panel 54 with drapes 58 or other panels form a canopy around a bed by hanging down from plate member 16) (Wilson; Figs. 1-3; col. 4, lines 53-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Korman ‘689 disks 85, 86 which hold the tent or canopy material 87 such that the tent is suspended from a ceiling such that the tent extends downward, as taught by Wilson, for the purpose of allowing the user to adjust the distance of the tent from the ceiling (Wilson; col. 4, lines 15-22), as well as for the purpose of providing an additional means for supporting the tent for increased structural stability.
With this modification, the modified Korman ‘689 device would thus teach wherein the air purification device is suspended from a ceiling such that the tent extends downward from the air purification device (Wilson hanging means 46 and securing means 52 would be attached to Korman ‘689 disks 85, 86 to suspend them from a ceiling, the disks 85, 86 supporting the filter unit 91; Korman ‘689 canopy 87 is extending downwards from filter unit 91) (Korman ‘689, Figs. 3-4; Wilson, Figs. 1-3, col. 4 lines 53-60).
Korman ‘689 does not disclose wherein an area of the tent surrounding the air purification device consists of a less permeable material than the material suspended above the platform.
However, Korman ‘746 teaches a canopy area air delivery system (Korman ‘746; Fig. 1; abstract) wherein the top area of the tent consists of a less permeable material than the material suspended above the platform (canopy top 36 can be made of non-porous material, while the side are made from porous material) (Korman ‘746; Fig. 1; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Korman ‘689 canopy 87 such that the top area of the tent consists of a less permeable material than the material suspended above the platform, as taught by Korman ‘746, for the purpose of allowing for an airy or open feeling for user comfort while ensuring the canopy has sufficient air holding and directing properties (Korman ‘746, para. [0025]). 
With this modification, the modified Korman ‘689 device would thus teach wherein an area of the tent surrounding the air purification device consists of a less permeable material than the material suspended above the platform (top of Korman ‘689 canopy 87 which surrounds the filter unit 91, vertical end portion 84, and collars 88, 89 would be non-porous as taught by Korman ‘746 while the side of the Korman ‘689 canopy 87 would be porous and permeable as taught by Korman ‘746) (Korman ‘689, Figs. 1, 3-4; Korman ‘746, Fig. 1, para. [0025]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Korman ‘689 in view of Wilson and Korman ‘746 as applied to claim 1 above, and further in view of Gururaj (US 2009/0276958 A1).
Regarding claim 4, the modified Korman ‘689 device teaches the invention as previously claimed, but does not disclose wherein the tent has a closable opening, or openings, enabling one or more users to enter the enclosure space.
However, Gururaj teaches an enclosure for a mattress (Gururaj; abstract) wherein the tent has a closable opening enabling one or more users to enter the enclosure space (canopy portion 14 has a zipper 42 for user ingress and egress) (Gururaj; Fig. 1; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Korman ‘689 canopy to include a closable opening, as taught by Gururaj, for the purpose of providing an ingress and egress means for a user in the canopy (Gururaj; Fig. 1; para. [0042]).
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Korman ‘689 in view of Wilson and Korman ‘746 as applied to claim 1 above, and further in view of Loreth (US 6,203,600 B1).
Regarding claim 5, the modified Korman ‘689 device teaches the invention as previously claimed, including wherein the air purification device comprises a filter and an enclosure housing the filter (filter media 94-97 inside a circular housing 92) (Korman ‘689; Figs. 3-4; col. 6, lines 33-39), but does not disclose wherein the air purification device comprises a fan or blower, and the enclosure housing the fan or blower.
However, Loreth teaches an air purification device (Loreth; abstract) wherein the air purification device comprises a filter, a fan or blower, and an enclosure housing the filter and the fan or blower (carbon filter 67 and fan 62 inside casing 60; precipitator has circular symmetrical cross-section) (Loreth; Fig. 5a; col. 5, lines 1-3, lines 32-40; col. 6, lines 40-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Korman ‘689 device by substituting the entire filter system from air supply unit 80 to air filter unit 91 with the air purification device comprising a filter, a fan or blower, and an enclosure housing the filter and the fan or blower, as taught by Loreth, for the purpose of providing a suitable air purification mechanism which one of ordinary skill in art could feasibly expect to perform similarly well as the Korman ‘689 mechanism, as well proving a mechanism design which is able to be cleaned with a vacuum, thus minimizing the risk of dust coating the electrodes causing a decrease in the mechanism’s ability to purify air (Loreth; col. 5, lines 1-10).
Regarding claim 6, the modified Korman ‘689 device teaches wherein the filter is arranged downstream the fan or blower (filter 67 downstream from fan 62) (Loreth; Fig. 5a; col. 5, lines 32-40).
Regarding claim 7, the modified Korman ‘689 device teaches wherein the filter comprises an active carbon element for adsorbing gaseous pollutants (filter is an active carbon filter as a gas absorbant) (Loreth; Fig. 5a; col. 6, lines 32-44).
Regarding claim 8, the modified Korman ‘689 device teaches wherein the air purification device comprises a particle charging element to electrically charge particles in the air flowing through the air purification device (corona electrode on holder 14 as an ionization source, and earthed electrode strips 01, 02) (Loreth; Figs. 1, 5a; col. 4, lines 1-17; col. 5, lines 53-59; claim 6), and the filter adapted to enhance the particle arresting efficiency of the filter  (filter is an active carbon filter to act as a gas absorbant) (Loreth; Fig. 5a; col. 6, lines 32-44).
Regarding claim 9, the modified Korman ‘689 device teaches the invention as previously claimed, including wherein the filter of the air purification device is enclosing the air outlet and extending from said air purification device (Loreth filter 67 wraps around the outlet of the purification device, and extends out from the casing 60) (Loreth; Fig. 5a; col. 6, lines 39-45), but does not teach wherein the air filter of the air purification device is embodied as a particle filter bag and on the inside of the enclosed space.
However, Korman ‘746 further teaches wherein the filter of the air purification device is embodied as a particle filter bag enclosing the air outlet and extending from said air purification device on the inside of the enclosed space (filter bag 55 is connected to openings 63, or outlets, as the source of pressurized air; filter bag 55 is inside diffuser 40 which is inside the space formed by canopy 32, 37) (Korman ‘746; Figs. 1-6; para. [0013]; para. [0030]; para. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Korman device such that the filter of the air purification device is embodied as a particle filter bag and on the inside of the enclosed space, as taught by Korman ‘746, for the purpose of providing a better distribution of air for a more even flow of air (Korman ‘746; para. [0037]).
Regarding claim 10, the modified Korman ‘689 device teaches wherein the particle charging element consists of an ionizer arranged upstream of said filter (corona electrode on holder 14 is an ionization source; all electrodes are upstream of filter 67) (Loreth; Fig. 5a; col. 5, lines 32-40, 53-59; claim 6), said ionizer comprising a collector electrode (earthed electrode strips 01, 02) (Loreth; Figs. 1, 5a; col. 4, lines 1-17) and an emitter electrode (corona electrode on holder 14) (Loreth; Fig. 5a; col. 5, lines 53-59; claim 6), said collector electrode is -3-C30262USwarranged around an air passage extending through the air purification device (electrode strips 01, 02 wind around near the inner surface of casing 60 through which air flows) (Loreth; Figs. 1, 5a; abstract; col. 4, lines 1-17) and said emitter electrode is arranged in the centre of said air passage (corona electrode on holder 14 is in the center of the casing 60) (Loreth; Fig. 5a).
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 
On page 7 of the Applicant’s remarks, the Applicant argues that the Korman ‘689 vertical end portion 84 is not the air inlet of the air purification device, but rather the air inlet is located in the air supply unit 80, and thus Korman ‘689 cannot teach the claimed invention. However, the Examiner respectfully disagrees. The Examiner has not used the Korman ‘689 air supply unit 80 to teach the Applicant’s claimed air purification device. Rather, the Examiner has used the Korman ‘689 filter unit 91, the vertical end portion 84, and collars 88, 89 to teach the claimed air purification device (see Korman ‘689 Figs. 3-4). Air enters this structure from the vertical end portion 84 and flows down into the collars 88, 89 and then further downwards into the filter unit 91 (Korman ‘689; Figs. 3-4; col. 6, lines 28-42). Therefore, the air inlet for this structure is vertical end portion 84. Thus, the Korman ‘689 reference can still be used to teach the claimed invention. 
On page 8 in the second to last paragraph of the Applicant’s remarks, the Applicant argues that the modification of Korman ‘689 disks 85, 86 as taught by Wilson would require substantial reconstruction and redesign as well as a change in the basic principle under which Korman ‘689 was designed to operate, and thus the modification cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. Simply adding the Wilson hanging means 46 and securing means 52 to be attached to Korman ‘689 disks 85, 86 such that the disks 85, 86 are suspended from a ceiling would not require a substantial reconstruction of Korman ‘689, nor would the basic principles of operation be changed. The addition of the Wilson means 46 and securing means 52 would not prevent air flow from the Korman ‘689 air supply unit 80 to the canopy 87, as the Wilson hanging means 46 and securing means 52 would not be directly attached to or inside of the air flow path, and as such would not interfere with the operation of the Korman ‘689 device. The Wilson hanging means 46 and securing means 52 is not replacing any part of the Korman ‘689 device, it is simply adding additional mechanical support, and so Korman ‘689 would be able to function as designed. All the modification with Wilson is doing is providing an additional supporting means for the Korman ‘680 device for the purpose of allowing the user to adjust the distance of the tent from the ceiling (Wilson; col. 4, lines 15-22), as well as for the purpose of providing an additional means for supporting the tent for increased structural stability. Thus, the combination of Korman ‘689 and Wilson can still be used to teach the claimed invention.
On page 8 in the last two paragraphs of the Applicant’s remarks, the Applicant argues that the modification of Korman ‘689 disks 85, 86 as taught by Wilson would not result in the air purification device being suspended from a ceiling as required by the claimed invention, as the modification would not have the air supply unit 80, air supply tube 81, central portion 82, and elbow 83 suspended from a ceiling, and thus the modification cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The Examiner has not used the Korman ‘689 air supply unit 80, air supply tube 81, central portion 82, and elbow 83 to teach the claimed air purification device. As previously explained, the Examiner has only used the Korman ‘689 filter unit 91, the vertical end portion 84, and collars 88, 89 to teach the claimed air purification device (see Korman ‘689 Figs. 3-4). Therefore, the Korman ‘689 air supply unit 80, air supply tube 81, central portion 82, and elbow 83 do not need to be suspended from a ceiling. Thus, this argument is moot, and the combination of Korman ‘689 and Wilson can still be used to teach the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785